-Order of Appellate Term, Second Judicial Department, dated March 18, 1966, and judgment of the Civil Court of the City of New York, Queens County, dated May 24, 1965, reversed, on the law and the facts, without costs, and complaint dismissed, on the law. Findings of fact contained in the trial court’s decision and implicit in the majority decision at the Appellate Term are hereby reversed and new findings are made as indicated herein. Contrary to the finding of the trial court, we find that the evidence does not support plaintiff’s contention that written notice of the accident was mailed to defendant on April 30, 1963. We find that the first written notice was mailed on July 29, 1963 and further, that such notice, six months after the occurrence of the accident, was not, under all the circumstances, given “ as soon as was reasonably possible” and precludes recovery by plaintiff under the policy (Appell v. Liberty Mut. Ins. Co., 22 A D 2d 906, affd. 17 N Y 2d 519; Insurance Law, § 167, subd. 1, pars, [e], [d]). Beldock, P. J., TJghetta, Brennan, Hopkins and Benjamin, JJ., concur.